Grant, J.
(dissenting). This is an action.for malicious prosecution. Plaintiff had verdict and judgment.
*308In 1888 defendant was a candidate for a State office. Plaintiff at that time was residing in Mississippi. Plaintiff wrote and sent through the mails to defendant the following letter:
“Bellevue P. 0., Miss., Sept. 23, 1888.
“Mr. S. W. Fowler,
“Manistee, Mich.
“ Dear Sir:
“I see by the papers that you are a candidate for a State office. Now, I have this to say: You had the ($25) twenty-five dollars you paid Peter Lavden on the 17th of June charged to me, and I did not know it until after I had agreed to settle with the Co. Now, what I am going to say is this: If you send me that ($25) twenty-five dollars it is all right; if not, I will have a statement of that transaction published in every paper I can get it in, both Eepublican and Democratic. I will wait ten days for the money. If it is not here by that time it will be published, as I have friends who are anxious to publish it against you. Mr. McGehee and Mr. Chapin both told me that you were the cause of its being charged up to me, and you know that Peter never had that amount due him. Maxted and myself gave him money to help get home with. If you send that amount inside of ten days from date I have nothing to say; if not, I will do you all the damage I can, and shall try and collect it besides. I have the bill giving the date you gave the money to him, and that was ten days before I left Michigan. Expecting to hear from you before the ten days expire, I am,
“ Bespectfully,
“H. Webster.”
To this letter defendant made no reply, and plaintiff published no statements as therein threatened. On the following January plaintiff returned to Michigan. Thereupon defendant inclosed a copy of . this letter to the United States district attorney with the following letter:
“Manistee, January 23, 1889.
“ Friend Godwin,
“U. S. District Attorney.
“ Dear Sir:
“I inclose a copy of a letter from Hiram Webster, then *309■of Bellevue, Miss., in which he attempts to black-mail me, and uses threatening language, for the sending of which through the post-office I think he is liable. He is here now, for a short time. Please let me know what to do, give instruction, send blanks, etc., and greatly oblige,
“Yours truly,
“S. W. Fowler.”
The district attorney replied as follows:
“Grand Rapids, Mich., Jan. 25, 1889.
“Hon. S. W. Fowler,
“ Manistee, Mich.

“Dear Sir:

“Your communication is at hand, and I think the defendant liable for this letter under the provisions of § 5480. I have prepared a complaint and warrant following that statute, and inclose the same herewith. You may take the same before Judge McAlvay and make your camplaint, and procure your warrant, and have him .arrested as promptly as may be, and notify me, and I will go and attend to it. Should there be anything in the circumstances that I have not understood, correct the form and statements of fact until it shall properly describe it. With personal regards, I am,
“Yours very respectfully,
“G. Chase Godwin,
“U. S. Attorney.”
The defendant then went before the commissioner, made complaint, and a warrant was issued, upon which plaintiff was arrested. The examination was had February 1, and plaintiff was discharged, whereupon he instituted this suit.
The transaction referred to in plaintiff’s letter is substantially this: Defendant was a large stockholder and ■president of a mining company doing business in Arkansas. Layden was sent there from Michigan in the employ of the company. Defendant advanced to him $25 to pay his expenses there. Plaintiff was the book-keeper of the company, and was instructed by the directors of the company to deduct this amount from Layden’s wages. This plaintiff neglected to do, and when he was dis*310charged from the company’s employ this amount was deducted from the amount due him. By a vote of the directors of the company defendant was paid this $25 in stock. Plaintiff claims that this money was charged to him at the instigation of defendant. This comprises all the knowledge of the transaction that plaintiff had at the time he wrote the letter. Subsequently, and just before the trial of this cause, he saw Mr. Layden, who informed him of a conversation and deal he had had with defendant some time in 1887. Layden was indebted to defendant on a land contract for $400 and some interest. They had some talk about surrendering the contract, which Layden says they finally did. During this negotiation Layden testified that defendant said:
“Well, this $25 that I let you have to go south with, and with what you have paid on the contract, we will call it paid, and give up the contract. If you want to stay there, you will pay rent this winter.” Layden further testified: “I went on and paid rent until April.”
From this it is argued that defendant had received this $25 twice. At the time plaintiff wrote the letter he had no knowledge of this arrangement, and therefore did not write it upon any knowledge or supposition that defendant had been twice paid.
It is entirely clear that plaintiff had no claim, legal or equitable, against defendant, and that defendant had not been paid twice. If the arrangem'ent, as testified to by Layden, but which is denied by defendant, was made, it constituted no payment. It was used by defendant merely as a means to secure the surrender of the contract. Defendant’s counsel requested the court to direct a verdict in his favor, for the reason that he had submitted all the material facts in the case to the United States district attorney, who advised the prosecution of plaintiff. No authorities need be cited to the proposi*311tion that if this were done plaintiff could not recover. It is also well settled by the decisions of this Court that if probable cause existed for the prosecution, and if the material facts were submitted to the prosecuting officer, it then becomes immaterial as to the real motive which prompted the prosecutor. Hamilton v. Smith, 39 Mich. 222; Smith v. Austin, 49 Id. 286.
What material facts did defendant fail to communicate to the prosecuting officer? Should he have told him that plaintiff had no claim against him? This he did, in substance, in his letter, and it was true. Threats to publish the fact that one owes another an honest debt, if it is not paid, cannot be called “black-mail,” and it is fair to presume that the district attorney acted upon this understanding. The only other fact to communicate was that the mining company had deducted the $25 from plaintiff’s wages, and paid it to defendant, under the circumstances which are above stated. I am unable to see how that was a material fact for the consideration of the disti'ict attorney, or how it could have influenced him to refrain from advising prosecution. The-charge against plaintiff was that he had devised a scheme and artifice to defraud defendant by opening a correspondence and communication with him through the post-' office establishment of the United States, and to procure by means thereof the sum of $25 by threatening and representing that he would publish certain slanderous and false things, etc. The criminal complaint was made under section 5480, Eev. Stat. U. S., which is as. folows:
“If any person, having devised or, intending to devise any scheme or artifice to defraud, or be effected by either opening or intending to open correspondence or communication with any other person, whether resident within or outside of the United States, by means of the post-office establishment of the United States, or by inciting such *312other person to open communication with the person so ■devising or intending, shall, in and for executing such scheme or artifice or attempting so to do, place any letter or packet in any post-office of the United States, •or take or receive any therefrom, such person so misusing the post-office establishment shall be punishable by a fine,” etc.
We are not called upon to determine whether the letter itself, coupled with the fact that plaintiff had no claim against defendant, enforceable in law or equity, made a proper.case for prosecution under this statute. If it did not, then no blame legally attaches to defendant. The «district attorney has eliminated that question from this case by advising the prosecution, which, under all the authorities, relieves the defendant from liability, unless -there are other facts which he should have communicated. Now, if the district attorney had been informed of the whole transaction in regard to this $25 he would have .found that plaintiff knew at the time that it had been charged to him; that it was the company that did it; ¡and that the only claim plaintiff had was against the company, and that no reason existed for any attempt on the part of plaintiff to obtain it from defendant. Clearly'these facts could not have influenced or controlled his advice in the matter. Nor do I think that of themselves they afforded any reason why the prosecution should not have been instituted. The intent to defraud was the gist of the offense charged, and it was quite probable that upon the examination plaintiff might have convinced the commissioner of the absence of such intent. I think the defendant, under this record, was clearly within the protection of the rule exempting one from the charge of malicious prosecution where he has stated •all the materal facts to the prosecuting officer.
Judgment should be reversed, and no new trial ordered.